Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 1/21/21 have been fully considered but they are not persuasive. Examiner has reviewed the remarks made by Applicant’s representative, but does not agree with Applicant’s interpretation of the prior art. Applicants argue the prior art of record fails to disclose “said positive locking portion acting in the circumfential direction and axially in the direction of the sealing bed.” Applicant argues that the reference Examiner utilized to demonstrate this feature, Miyazaki, does not teach this because it divides the axial and circumferential forces into two different elements. Examiner does not agree with this interpretation, Examiner maintains that Mizayaki discloses a locking portion that contains locking in the circumferential and the axial direction. Specifically, Mizayaki has tab 46 which prevents circumferential motion and in addition locking claws 42 which prevent the axial motion. As such Examiner has maintained his rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable Uyama, et al., U.S. Patent 6,003,425 (hereinafter “Uyama”) in view of Miyazaki, U.S. patent 5,025,709 (hereinafter “Miyazaki”)
In Reference to Claim 1: 
Uyama discloses a pneumatic brake booster (Figure 1) A pneumatic brake booster  having a booster housing , wherein the booster housing  has at least two thin-walled shell elements and an elastomer sealing element, wherein the sealing element has a sealing bead, which is of encircling form radially at the outside, and at least one rolling diaphragm portion which adjoins the sealing bead , and the sealing bead is sealingly clamped in a clamping space between the shell elements, wherein the clamping space  is formed by walls which are generated in the shell elements by deformation, wherein a rolling-diaphragm-side end wall of the clamping space is formed by an encircling radial shoulder of the first shell element, a radial outer wall is formed by 


    PNG
    media_image1.png
    627
    638
    media_image1.png
    Greyscale

Uyama fails to disclose the newly amended limitation of at least one positive locking portion is provided between the rear wall and the outer wall of the clamping space, and at least one positive locking portion is provided between the rear wall and outer wall of the clamping space, said positive locking portion acting in the circumferential direction and axially in the direction of the sealing bead. 

It would have been obvious to person having ordinary skill in the art at the time of effective filing to modify Uyama by incorporating the teachings of Miyazaki, specifically modifying the shell such that it has locking portions (45-47 and 42-44) that when the shells are mated prevents the shells from rotational motion and axial separation because such a modification improves the longevity of the booster by preventing additional wear on the diaphragm seal bead from unnecessary movement. 
In Reference to Claim 3: 
Uyama as modified further discloses characterized in that the positive locking in the positive locking portion is formed by at least one lug on one of the shell elements (See, Miyazaki Figure 5 and 6 which illustrate the same lug on the shell elements as applicant fro elements 45-47) which engages into a corresponding recess in the other shell element. 
In Reference to Claim 4: 
Uyama as modified further discloses wherein the lug is formed on the collar and the recess is formed on the projection. See, Mizayaki Figures 2,3, 5, and 6 which  in 
In Reference to Claim 5:
Uyama further discloses wherein multiple positive locking portions are arranges so as to be distributed on the circumference of the shell elements.  See, Mizayaki Figure 2 and 3 which shows several locking portions in a cut-out image of the brake booster shells, indicating multiple locking portions are distributed around the circumference of the shell elements. 
In Reference to Claim 7: 
Uyama as modified further discloses wherein the shell elements are fixed to one another by means of bending tabs wherein the bending tabs (found in both projection locking system 42 -44 and 45-47 of Mizayaki) are formed on the projection so as to extend axially forwardly and are bent around a radial outer edge of the collar. See, Mizayaki Figure 5 and 6 and see also, Mizayaki 2 and 3. 
Allowable Subject Matter
Claims 6 and 8- 10 are allowed. 
The prior art fails to disclose wherein the radial outer wall and radial inner wall is formed by a tubular projection and wherein a conical region is formed in the annular gap. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANIEL S COLLINS/
/ABIY TEKA/Primary Examiner, Art Unit 3745